CHIASSON, Judge.
Plaintiffs-appellants brought this proceeding seeking a mandamus against the defendants-appellees to compel the enactment of legislation establishing a uniform system for securing and compensating qualified counsel for indigents as required by the Louisiana Constitution of 1974, Article I Section 13.
The District Court sustained an exception of unauthorized use of summary proceedings and dismissed plaintiffs’ suit. Plaintiffs then perfected this appeal.
Passage of Act 653 of 1976 makes the questions presented in this case moot. Therefore, this appeal is dismissed at appellants’ cost.
DISMISSED.